 

THIRD AMENDED AND RESTATED PROMISSORY NOTE

 

This Third Amended and Restated Promissory Note is intended to completely amend
and restate the Promissory Note between the parties dated October 7, 2011, in
the original principal amount of $4,000,000.00, under the terms and provisions
set forth below:

 

Date:  May 25, 2012

 

Maker:Nevada Gold & Casinos, Inc. (“NGC”)

 

Maker’s Mailing Address: 50 Briar Hollow Lane, Suite 500W   Houston, Texas 
77027-9304

 

Holder/Payee:Louise H. Rogers, as her separate property (“Rogers”)

 

Holder/Payee’s Mailing Address: 2512 Alta Mira   Tyler, Texas  75701-7301

 

The terms “Maker,” “Holder/Payee,” and other nouns and pronouns include the
plural if more than one exists. The terms “Maker” and “Holder/Payee” also
include their respective heirs, personal representatives, and assigns. NGC and
Rogers are collectively referred to in this Note as the “Parties.”

 

Place for Payment (including county): 2512 Alta Mira   Tyler, Smith County,
Texas  75701-7301

 

Principal Amount:         Four Million and No/100 Dollars ($4,000,000.00)

 

Annual Interest Rate:   Eleven and One-half Percent (11.5%)

 

Maturity Date:     The entire principal balance remaining and all accrued
interest is due and payable on or before June 30, 2015.

 

Terms of Payment (principal and interest):

 

Interest payments only on or before the last day of each month, with the
principal balance and all accrued interest due and payable on or before June 30,
2015 (the “Maturity Date”). This interest-only provision shall change as soon as
NGC begins receiving payments from G Investments, LLC (or its successor or
assignee), a Colorado limited liability company (“GI”), as a result of GI’s
purchase of the assets of Colorado Grande Enterprises, Inc., a Colorado
corporation (the “CGE Sale”), to the following terms:

 

Page 1 of 3

 

 

1.First, no later than five business days from the date of the CGE Sale, NGC
shall pay down the principal due under this Note by Eight Hundred Thousand and
No/100 Dollars ($800,000.00).

2.In addition, NGC agrees that, as soon as it (or any of its subsidiaries)
begins receiving payments from GI due pursuant to the promissory note to be
issued by GI to NGC (or to any of NGC’s subsidiaries) on the date of the CGE
Sale, the entire payment received by NGC (or any of its subsidiaries) from GI
shall be applied to the outstanding principal amount owed within five business
days of NGC’s receipt of each payment.

3.NGC shall also continue to make interest payments to Rogers on or before the
last day of each month, calculated on the average daily balance of principal
outstanding during the month immediately preceding each payment through each
payment’s due date.

 

Annual Interest Rate on Matured, Unpaid Amounts:   Eighteen Percent (18%)

 

Security for Payment:          As set forth in the May 2012 Amended and Restated
Security Agreement between Rogers and NGC and certain subsidiaries of NGC dated
May 25, 2012 (the “ARSA”), which is incorporated by reference in this Note for
all purposes as if fully set forth at length.

 

NGC promises to pay to the order of Louise H. Rogers at the place for payment
and according to the terms of payment the principal amount plus interest at the
rates stated above. All unpaid amounts shall be due by the Maturity Date.

 

NGC reserves the right to prepay the entire principal due under this Note at any
time prior to the Maturity Date without penalty, and interest shall cease on any
amount prepaid.

 

If NGC defaults in the payment of any installment of this Note of either
principal or interest as the installment becomes due and payable, then in that
event Rogers shall have the option to declare the entire unpaid balance of
principal and accrued interest immediately due and payable. NGC [and each
surety, guarantor, and endorser] waives all notices, demands for payment,
presentations for payment, notices of intent to accelerate maturity, notice of
acceleration, protests, and notices of protest. All definitions and provisions
of the ARSA related to default and all other matters in the ARSA apply to this
Note.

 

The Parties to this Note intend to comply with the usury laws applicable to this
Note. Accordingly, the Parties agree that no provision in this Note or in any
related documents (if any) shall require or permit the collection of interest in
excess of the maximum rate permitted by law. If any excess interest is provided
for or contracted for in this Note, or charged to NGC or any other person
responsible for payment, or received by Rogers, or if any excess interest is
adjudicated to be provided for or contracted for under this Note or adjudicated
to be received by Rogers or her assignee or successor, then the Parties
expressly agree that this paragraph shall govern and control and that neither
NGC nor any other party liable for payment of the Note shall be obligated to pay
the amount of excess interest. Any excess interest that may have been collected
shall be, at Rogers’ option, either applied as credit against any unpaid
principal amount due or refunded to NGC. The effective rate of interest shall be
automatically subject to reduction to the maximum lawful contract rate allowed
under the usury laws of the State of Texas as they are now or subsequently
construed by the courts of the State of Texas.

 

Page 2 of 3

 

 

If this Note is given to an attorney for collection, or if suit is brought for
collection, or if it is collected through probate, bankruptcy, or other judicial
proceeding, then NGC shall pay Rogers’ actual attorney’s fees in addition to
other amounts due.

 

This Note may not be amended or modified in any manner without the express
written consent of Rogers or her attorney.

 

Executed to be effective as of May 25, 2012, expressly contingent upon the
occurrence of all conditions precedent set forth in the May 2012 Amended and
Restated Security Agreement and Schedule of Collateral between Rogers and NGC
dated to be effective as of May 25, 2012, which is incorporated by reference in
this Note for all purposes.

 

This Note shall only become effective if and when NGC and CGE close on the sale
of the assets of CGE to G Investments, LLC (“GI”), pursuant to the Asset
Purchase Agreement dated November 23, 2011, and as amended, entered into between
CGE, as seller, and GI, as purchaser. That closing is expected to occur on May
25, 2012. If the asset sale from CGE to GI does not occur, then this Note shall
be null and void and of no effect, and the prior note between the parties shall
continue in full force and effect as if this Note had never existed.

 

Maker:

 

Nevada Gold & Casinos, Inc.

 

By: /s/ Robert B. Sturges   May 24, 2012   Robert B. Sturges, Chief Executive
Officer   Date of Signature

 

Holder/Payee’s Consent to Amendment:

 

/s/ Louise H. Rogers   May 22, 2012 Louise H. Rogers   Date of Signature

 

Page 3 of 3

